DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   BRITANY KENTREL EDMONSON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2934

                              [June 2, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara R. Duffy, Judge; L.T. Case No. 17-
008397CF10A.

   Britany Kentrel Edmonson, Fort Lauderdale, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.